423 F.2d 1229
Charles Frank SHOLE, Appellant,v.Alfred J. O'FERRALL, Assistant Attorney General; Francis B.Burch, Attorney General, J. Harold Grady, Judge,Howard L. Aaron, Judge, Appellees.
No. 14346.
United States Court of Appeals, Fourth Circuit.
April 30, 1970.

Charles Frank Shole, pro se.
Francis B. Burch, Atty. Gen. of Maryland, and William J. Rubin, Sp. Asst. Atty. Gen. of Maryland, on the brief, for appellees.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BUTZNER, Circuit judges.
PER CURIAM:


1
Upon consideration of the appellees' motion for summary affirmance and a review of the record and briefs, we find oral argument unnecessary and summarily affirm the order of the district court dismissing the action.


2
Affirmed.